        Case 1:17-cv-02989-AT Document 556 Filed 07/30/19 Page 1 of 6




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

DONNA CURLING, et al.

       Plaintiffs,
                                                  CIVIL ACTION
v.
                                                  FILE NO. 1:17-cv-2989-AT
BRAD RAFFENSPERGER, et al.,

       Defendants.


     STATE DEFENDANTS’ RESPONSE TO COURT’S QUESTIONS
        ON NEW ELECTION SYSTEM VENDOR CONTRACT


      After the State announced its selection of Dominion Voting Systems as the

vendor to replace its current voting machines, this Court requested printed copies of

the contract and other documents related to the procurement from the State.

Following that review, the Court directed State Defendants to respond to two

questions related to Section 10.8 of the Master Solution Purchase and Services

Agreement by 1:00 p.m. on July 30, 2019: “(i) confirm whether Section 10.8

indicates that the State contemplates or intends to import data from the existing

GEMS Server and GEMS database for use with the new Dominion election

management system software and programming of ballots to be used by the Ballot

Marking Devices; and (ii) identify a representative from the Secretary of State’s
           Case 1:17-cv-02989-AT Document 556 Filed 07/30/19 Page 2 of 6




office with knowledge of the contract negotiation process and content of the

Agreement who can provide testimony regarding the intent of this provision if

necessary.” This document provides the requested information.

      1.      Import of data from existing election systems.

      As has been discussed extensively in this challenge to the use of DREs, the

State is purchasing a new voting system that creates a voter-verifiable paper audit

trail using ballot-marking devices, as recommended by the National Academy of

Sciences and others. This new system replaces the entirety of the existing DRE

system, including the GEMS servers, DREs, and ExpressPoll units.

      The new system from Dominion will not import any data from the current

GEMS Server or GEMS Databases. Dominion’s new Election Management

System (“EMS”) completely replaces the existing GEMS system and the systems

cannot communicate with one another. State Defendants will not be importing any

information from the existing GEMS system into the new EMS.

      The portion of Section 10.8 referenced by the Court refers to how other

election data that is unrelated to the existing GEMS system will be brought into the

new EMS. As this Court will recall, precinct data and various district splits form

“ballot combos” that dictate the ballot style for a particular voter is stored in the

state’s voter registration database (a ballot combo is all the races that a voter is

                                        -2-
           Case 1:17-cv-02989-AT Document 556 Filed 07/30/19 Page 3 of 6




eligible to vote in based on their residency). That information is required for

building ballots, because ballot builders must know how many ballot styles to create.

      The database that is referred to in Section 10.8 is the voter registration

database. The voter registration database creates a flat, delimited text export file

that contains no executable code and includes precinct and ballot combo information

for import into the EMS.

      Pursuant to the requirements of H.B. 392 and Ga. Comp. R. & Regs. 590-8-

3-.01(b)(2), that text file must be scanned “with anti-malware software” before it can

be imported into the new EMS. The only alternative to importing the information is

to enter it by hand, which would be time consuming and error-prone.

      State Defendants confirm that they will not be utilizing or importing any part

of the existing GEMS Databases or GEMS Servers into the new EMS.

      2.      Person with knowledge.

      The person in the Secretary of State’s office with the most knowledge of the

contract negotiation process and content of the Agreement is Ryan Germany, the

Secretary of State’s General Counsel.

      Respectfully submitted this 30th day of July, 2019.



                                 /s/ Vincent R. Russo
                                 Vincent R. Russo
                                         -3-
Case 1:17-cv-02989-AT Document 556 Filed 07/30/19 Page 4 of 6




                     Georgia Bar No. 242628
                     vrusso@robbinsfirm.com
                     Josh Belinfante
                     Georgia Bar No. 047399
                     jbelinfante@robbinsfirm.com
                     Carey A. Miller
                     Georgia Bar No. 976240
                     cmiller@robbinsfirm.com
                     Kimberly Anderson
                     Georgia Bar No. 602807
                     kanderson@robbinsfirm.com
                     Alexander Denton
                     Georgia Bar No. 660632
                     adenton@robbinsfirm.com
                     Brian E. Lake
                     Georgia Bar No. 575966
                     blake@robbinsfirm.com
                     Robbins Ross Alloy Belinfante Littlefield LLC
                     500 14th Street, N.W.
                     Atlanta, Georgia 30318
                     Telephone: (678) 701-9381
                     Facsimile: (404) 856-3250

                     Bryan P. Tyson
                     Georgia Bar No. 515411
                     btyson@taylorenglish.com
                     Bryan F. Jacoutot
                     Georgia Bar No. 668272
                     bjacoutot@taylorenglish.com
                     TAYLOR ENGLISH DUMA LLP
                     1600 Parkwood Circle
                     Suite 200
                     Atlanta, GA 30339
                     Telephone: (678)336-7249

                     Counsel for State Defendants


                            -4-
        Case 1:17-cv-02989-AT Document 556 Filed 07/30/19 Page 5 of 6




                     CERTIFICATE OF COMPLIANCE

      Pursuant to L.R. 7.1(D), the undersigned hereby certifies that the foregoing

STATE DEFENDANTS’ RESPONSE TO COURT’S QUESTIONS ON NEW

ELECTION SYSTEM VENDOR CONTRACT has been prepared in Times New

Roman, 14 pt., a font and type selection approved by the Court in L.R. 5.1(B).

                                /s/ Vincent R. Russo
                                Vincent R. Russo
                                Georgia Bar No. 242628
        Case 1:17-cv-02989-AT Document 556 Filed 07/30/19 Page 6 of 6




                         CERTIFICATE OF SERVICE

      I hereby certify that I filed the foregoing STATE DEFENDANTS’

RESPONSE TO COURT’S QUESTIONS ON NEW ELECTION SYSTEM

VENDOR CONTRACT with the Clerk of Court using the CM/ECF system, which

will automatically send counsel of record e-mail notification of such filing:

      This 30th day of July, 2019.

                                  /s/ Vincent R. Russo
                                  Vincent R. Russo
